14 F.3d 596
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David L. ROSE, Plaintiff-Appellant,v.COCA-COLA BOTTLING COMPANY CONSOLIDATED, Defendant-Appellee.
No. 93-1816.
United States Court of Appeals, Fourth Circuit.
Submitted September 29, 1993.Decided December 10, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.
David L. Rose, appellant Pro Se.
W.D.N.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM
OPINION

1
David L. Rose appeals from the district court's order pursuant to 28 U.S.C. Sec. 1915(d) (1988), dismissing his appeal of the North Carolina Employment Security Commission's decision denying him benefits.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.


2
Accordingly, we affirm the district court's decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 Appellant's motion to expedite is now moot and is dismissed for that reason